DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 28 Dec. 2020 has been fully considered.  Claims 1-30 are currently pending.  Claims 1-15 were withdrawn in response to a restriction requirement discussed below.

Election/Restrictions
Claims 1-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Dec. 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 21, 22, 23,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 16, the phrase "and/or" in the 3rd and 4th lines renders the claim indefinite because it is indeterminate whether applicant intends including applying and conducting or just in the alternative; and whether applicant intends including onto a first absorption agent and to a first absorption agent or just in the alternative.

In regard to claim 18, the phrase "and/or" in the 3rd and 4th lines renders the claim indefinite because it is indeterminate whether applicant intends including before and after or just in the alternative; whether applicant intends including before and outside or just in the alternative; whether applicant intends including after and outside or just in the alternative; whether applicant intends including outside of and within or just in the alternative.

In regard to claim 21, the phrase "and/or" in the 2nd line renders the claim indefinite because it is indeterminate whether applicant intends including at least one solar module and at least one hose system with a heat transfer liquid or just in the alternative.

nd line renders the claim indefinite because it is indeterminate whether applicant intends including heat exchangers, solar modules, and line systems for heat transfer liquids or just in the alternative.

In regard to claim 23, the phrase "and/or" in the 4th line renders the claim indefinite because it is indeterminate whether applicant intends including the diluted absorption agent supplied to the desorption device evaporates at and in the evaporation structure or just in the alternative.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0237659 to Thielow et al. (hereinafter Thielow).
In regard to claim 16, Thielow teaches in Fig. 1 a device for obtaining water from ambient air comprising: 
at least one device (the line comprising sorbent 3) for applying and/or conducting a liquid absorption agent onto and/or to a first absorption structure (sorption unit 1), wherein the first absorption structure is formed for absorbing at least a part of the water contained in the ambient air [0031]; 
at least one conveying device (the lines carrying diluted sorbent 4) for conveying an absorption agent diluted by the absorbed water to a first heat exchanger (second heat exchanger 10) [0032]; and 
at least one desorption device (evaporator 12 and separator 15) [0032-0035], 
wherein the first heat exchanger is connected to the desorption device in liquid conducting manner such that water desorbed in the desorption device is cooled by means of the diluted absorption agent (the heat exchanger 10 contacts diluted absorption agent 4 with desorbed water 17) [0039].  

In regard to claim 17, Thielow teaches in Fig. 1 the device according to claim 16, wherein the liquid absorption agent is a hygroscopic saline.  Examiner’s note: the liquid absorption agent is a hygroscopic saline is considered material worked upon by the system and does 
	
In regard to claim 18, Thielow teaches in Fig. 1 the device according to claim 16, wherein the device includes at least one heating device (preheater 11) for heating the diluted absorption agent, and wherein the heating device(s) is/are arranged before and/or after and/or outside of and/or within the desorption device [0032].  

In regard to claim 19, Thielow teaches in Fig. 1 the device according to claim 18, wherein the heating device 11 includes at least one second heat exchanger arranged between the first heat exchanger 10 and the desorption device 12,15, and wherein the second heat exchanger is connected to the first heat exchanger in liquid conducting manner on the one hand and to the desorption device in liquid conducting manner on the other hand (it is fluidically connected on the left to the first heat exchanger 10 and it is fluidically connected on the right to the desorption device) [0032].  

In regard to claim 20, Thielow teaches in Fig. 1 the device according to claim 19, wherein the second heat exchanger is in operative connection to at least one heating device [0032].  

In regard to claim 21, Thielow teaches in Fig. 1 the device according to claim 20, wherein the heating device includes at least one solar module and/or at least one hose system with a heat transfer liquid [0032].  


In regard to claim 23, Thielow teaches in Fig. 1 the device according to claim 16, wherein at least one evaporation structure (evaporator 12) is formed in the desorption device, and wherein at least a part of the water of a heated and diluted absorption agent supplied to the desorption device evaporates at and/or in the evaporation structure [0032-0034].  

In regard to claim 24, Thielow teaches in Fig. 1 the device according to claim 23, wherein at least one condensation structure (pipe bundle 13) soaked with water for condensation of the water evaporated by means of the evaporation structure is formed in the desorption device [0036].
  
In regard to claim 25, Thielow teaches in Fig. 1 the device according to claim 24, wherein the desorption device includes means (the line comprising 14) for transporting the water evaporated by means of the evaporation structure to the condensation structure [0037].  



In regard to claim 27, Thielow teaches in Fig. 1 the device according to claim 24, wherein the device includes at least one line system (the lines connecting 1, 4, 9, 10, 11, 12, 15, 3, 14, 17, etc.), wherein the line system is formed such that the condensation structure is at least partially soaked with desorbed water cooled by the first heat exchanger [0036].  

In regard to claim 28, Thielow teaches in Fig. 1 the device according to claim 23, wherein the device includes at least one line system, wherein the line system is formed such that concentrated absorption agent 3 flowing off from the desorption device is supplied to the first absorption structure 1 with or without interposition of a third heat exchanger 9 [0032].  

In regard to claim 29, Thielow teaches in Fig. 1 the device according to claim 28, wherein the third heat exchanger 9 is arranged after the first heat exchanger 10 in a flow direction of the diluted absorption agent, wherein heating of the diluted absorption agent is effected by the third heat exchanger before entry into the desorption device the dilute absorption agent 4 leaving 10 is affected by the diluted absorption agent 4 leaving 9 when the two lines join back together) [0032].  

In regard to claim 30, Thielow teaches in Fig. 1 the device according to claim 16, wherein the device includes at least one device for removing the desorbed water from a system circuit (water tank 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/CABRENA HOLECEK/          Examiner, Art Unit 1776